Case: 12-50912       Document: 00512407601         Page: 1     Date Filed: 10/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 15, 2013

                                       No. 12-50912                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff - Appellee
v.

BILLY RHODES, JR., also known as Billy Rhodes

                                                  Defendant - Appellant



                   Appeals from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:12-CR-53-1


Before JOLLY, JONES, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is AFFIRMED. See 5th CIR. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.